      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 1 of 23




1
2

3
4

5
6

7                                                                          Hon. Brian A Tsuchida
8

9                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE
12                                          )
13   OSCAR LEE OLIVE, IV., an individual    )     Docket No. 2:18-cv-00862-BAT
                                            ) DECLARATION
14                  Plaintiff,              )
15          vs.                             )
                                            )
16   HAYLEY MARIE ROBINSON, an              )
     individual,
17                                          )
             and                            )
18
                                            )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                         )
                                            )
20
                                            )
21                  Defendants.             )
                                            )
22
                                            )
23                                          )
24                                      DEFENDANT

25         I, OSCAR LEE OLIVE IV, under penalty of perjury pursuant to the laws of the State of
26   Washington, declare and states as follows:

27
28   Plaintiff’s DECLARATION                   - !1 -            Oscar Olive (Plaintiff) Parties
                                                                 101 N. Ocean Drive Suite 132
                                                                 Hollywood, FL 33019
                                                                 850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 2 of 23



      1. I am over the age of eighteen (18) and competent to testify therein. I make this
1
2         declaration based on my personal knowledge.

3     2. I am representing myself Pro Se, in the above-entitled action.
4
      3. The information sought in the discovery is essential to provide factual support for claims of
5
          Defamation against Plaintiff.
6

7     4. On February 28, 2019 Plaintiff’s First Set of Interrogatories, Admissions and Requests for

8       Production were sent via Certified Mail to Defendant Kepel via his Attorney, Mr. Alan
9
        Middleston at LAW OFFICES OF ALAN S. MIDDLETON, 10605 SE 240TH ST. PMB 444,
10
        KENT, WA 98031.
11
12    5. Attached hereto as Exhibit “A” is a true and correct copy of Interrogatories, Admissions

13        and Requests for Production, incorporated herein by this reference.
14
      6. On March 22, 2019, Plaintiff Olive sent an email asking Mr. Middleton if he will meet the
15
        deadline required by the courts.
16

17    7. Attached hereto as Exhibit “B” is a true and correct copy of the email sent to Mr. Alan
18      Middleton on March 22, 2019. It is also the response from Mr. Middleton on March 22,
19
        2019.
20
      8. As of April 4, 2019 I have received no reply from Defendant Kepel’s Attorney, Mr.
21
22      Middleton regarding the First Set of Interrogatories, Admissions and Requests for Production
23      that were due on April 2, 2019.
24

25
26   Dated: April 4, 2019                                 Respectfully submitted,
27
28   Plaintiff’s DECLARATION                     - !2 -               Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 3 of 23




1
2

3
4                                       By:     _______________________________

5                                               Oscar Lee Olive, IV

6                                               Plaintiff, In Pro Per

7                                               Oscar.L.Olive@gmail.com

8                                               (850) 319-9023

9
10

11
12

13
14

15
16

17
18

19
20

21
22

23
24

25
26

27
28   Plaintiff’s DECLARATION           - !3 -              Oscar Olive (Plaintiff) Parties
                                                           101 N. Ocean Drive Suite 132
                                                           Hollywood, FL 33019
                                                           850-319-9023
Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 4 of 23




      EXHIBIT "A"
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 5 of 23




1
2

3
4

5
6

7                                                                               Hon. Brian A Tsuchida
8

9                                 UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11                                              AT SEATTLE
12                                         )
13   OSCAR LEE OLIVE, IV., an individual   )   Docket No. 2:18-cv-00862-BAT
                                           )
14                  Plaintiff,             )
15          vs.                            )
                                           )
16   HAYLEY MARIE ROBINSON, an             )
     individual,
17                                         )
             and                           )
18
                                           )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                        )
                                           )
20
                                           )
21                  Defendants.            )
                                           )
22
                                           )
23                                         )
24            PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

25   Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Oscar Olive (“Mr. Olive”)
26   hereby serve Defendant Justus Kepel (“Mr. Kepel”) a written response to these interrogatories.
     Mr. Kepel is hereby requested to answer these interrogatories in writing under oath no later than
27
28   Plaintiff’s Request for Interrogatories      - !1 -              Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 6 of 23



     30 days from the date of service hereof. If the answer to any interrogatory is contained in a
1
     record or document, or in other written materials in the custody, possession, or control of
2    Defendant, Plaintiff hereby requests that, pursuant to Rule 33(d) of the Federal Rules of Civil
3    Procedure, a copy of each record, document or other written memorandum either be attached to
     the answers to these interrogatories as exhibits or be made available for inspection and copying
4
     on or before 30 days from service at the offices of Plaintiff.
5
6

7                                            DEFINITIONS
8
        A. “Plaintiffs” means the named plaintiff Oscar Lee Olive, IV.
9
        B. The term “Profile(s)” means any online account that requires a email address to create
10         and log into.
11
        C. Document” is used in the broadest sense consistent with the definition set forth in Fed. R.
12         Civ. P. 34(a). The term “document” includes, without limitation, physical objects and
13         things, such as research and development samples, prototype devices, production samples
           and the like, as well as hard copies and electronic copies of computer production
14         software, computer files and electronic mail (email). A draft, translation or non-identical
           copy is a separate document within the meaning of this term.
15
16      D. “Communication” means any transmission, exchange or making known of information or
           thoughts by oral, written, electronic, pictorial or other means, including, but not limited
17         to, personal conversations, conferences, telephone conversations, memoranda,
18         correspondence, voice mail, email, handwritten or typed notes, reports, and publications,
           and shall include any means of conveying a message from one or more persons to one or
19         more persons, and shall be given the broadest possible interpretation.
20
        E. “Person” means any natural person, as well as any organization or entity. including but
21         not limited to corporations, associations, partnerships, limited liability companies, joint
           ventures, firms, organizations, or governmental agencies or bodies.
22

23      F. “Evidencing,” or “referring,” or “relating” means consisting of, embodying,
           summarizing, describing, mentioning, or in any way pertaining to.
24

25      G. “And” and “or” shall be construed both disjunctively and conjunctively so as to bring
           within the scope of each of these requests any information that otherwise might be
26         construed to be outside the scope of any request.
27
28   Plaintiff’s Request for Interrogatories       - !2 -             Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 7 of 23



        H. “All” or “any” means “any and all.
1
2       I. To “describe in detail” means to provide with respect to any act, occurrence. transaction,
           event, statement, communication, or conduct (hereinafter collectively “act”) all facts
3          concerning any such act, including but not limited to a description of each act, the date
4          and the location of the act, and the names and addresses of all persons involved.

5       J. As used herein, “identify,” “identity,” or “identification,” when used in reference to:
6
               1. A natural person, means to state that person’s full name, home and
7                 business address, home and business telephone numbers, and present or last
                  known position or business affiliation;
8
               2. A firm, partnership, corporation, or any other person other than a natural person,
9                 means to describe the type of such entity, a corporation, partnership, etc, and the
                  entity’s full name, address, principal place of business, and telephone number;
10             3. A place, means to state to the fullest extent possible the street address, city, and
11                state where the place is located; or
               4. A document, means to state the date, author, addressee, number of pages, and type
12                of document, e, g., letter, memorandum, telegram, contract, etc. If any document
13                was, but no longer is, in your possession, custody, or control, state what
                  disposition was made of the document and the reason for such disposition.
14
                                            INSTRUCTIONS
15
16      A. You are required to make a diligent search of your records and of other papers and
           materials in your possession, custody, or control or otherwise available to you or your
17         representatives, including your attorneys, accountants, and real estate brokers, to satisfy
18         your obligation to respond fully and completely to these interrogatories.

19      B. In the event you claim any form of privilege as to any interrogatory, or claim that
20         disclosure of any information called for in response to these interrogatories would reveal
           a trade secret or other form of information that you claim merits protection under the law
21         other than privilege, you are requested to identify the statement, document,
           communication, or information by its date, all author(s), all recipient(s), and all other
22
           persons who have knowledge of the privileged or protected information, document or
23         subject matter, and the general nature of the information, document or subject matter
           without disclosing any claimed privileged or protected information, and the nature of the
24
           privilege or protection claimed. You are further requested to state whether you will permit
25         in camera inspection by the Court to determine the validity and appropriateness of such
           claim of privilege or protection.
26

27
28   Plaintiff’s Request for Interrogatories      - !3 -              Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 8 of 23



        C. In the event you claim any burden or oppression as to any information called for by any
1
           interrogatory, state the reason for such claim, the number of files and/or the documents
2          that need to be searched to respond, their location, the time claimed by you to be required
           to respond to the interrogatory, and the cost (in dollars) of same.
3
4       D. These interrogatories are continuing in nature, and you are therefore required to file
           supplemental answers if you obtain further or different information requested herein that
5          was not available, known, or otherwise furnished at the time your answers to these
6          interrogatories were served.

7       E. In each of your responses to these interrogatories, you are requested to provide all
           information within your possession, custody, or control. In the event that you provide
8
           only a portion of the information called for by any particular interrogatory, please state
9          the reason(s) for your inability or refusal to provide the remainder of the information
           requested.
10

11      F. If, in responding to these interrogatories, Defendant elects to avail itself of the procedure
           authorized by Federal Rule of Civil Procedure 33, Plaintiff requests that for each
12         interrogatory so answered, Defendant specify the particular document or documents by
13         production number from which the answer may be derived or ascertained.

14      G. If Defendant does not answer any interrogatory in full, please state the precise reason for
           failing to do so. If a legal objection is made, please set forth the specific nature of the
15
           grounds for that objection.
16
        H. If only a portion of any interrogatory will not be answered, please provide a complete
17         answer to the remaining portion of the interrogatory and state the reasons or grounds for
18         Defendant’s inability or refusal to complete the answer. If an interrogatory can be
           answered only in part on the basis of information available at the time of the response,
19         please provide an answer on the basis of that information, indicate that Defendant’s
20         answer is so limited and provide a further response when further information becomes
           available.
21
        I. If Defendant learns at any time that any response to any of these interrogatories is
22
           incomplete or incorrect, Plaintiffs request that Defendant immediately serve amended
23         responses that are complete and correct pursuant to Rule 33 of the Federal Rules of Civil
           Procedure.
24

25      J. If Defendant finds the meaning of any term in these interrogatories unclear, Defendant
           shall assume a reasonable meaning, state what the assumed meaning is and respond to the
26         interrogatory according to the assumed meaning.
27
28   Plaintiff’s Request for Interrogatories       - !4 -              Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
      Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 9 of 23



                                         INTERROGATORIES
1
2       1. State your full name, present address, date and place of birth, height, and weight, and, if
           you have a drivers license, the state of issuance and the number of that driver's license.
3
4       2. State any other name or names by which you have been known, including. nickname(s),
           and the inclusive dates of use of that name or names.
5
        3. State all your former residence addresses, including street address, city, state and zip
6
           code, that you have lived at during your lifetime, giving the dates during which you lived
7          at each address.
8       4. If you are presently employed, state:
9
               a. The name and address of your present employer;
10
               b. The name and address of your immediate supervisor;
11
12             c. The nature of the work you do and your job title;

13             d. The number of hours, per week, you normally work,
14             e. The date your employment began and ended;
15
               f. All of your job positions from the beginning of your employment dates for each
16                position;
17             g. Your present rate of pay or salary; and
18
               h. If you are not presently employed, describe the reason why.
19
        5. What level of education do you have?
20

21      6. Did you finish High School? If not. Why not?

22      7. Have you ever been arrested? If so. When? Why?
23      8. Have you been involved in any other legal claims or lawsuits? If so. When? Where?
24
        9. Have you discussed this lawsuit with anyone else, signed any statements or affidavits
25         relating to this lawsuit, or posted information about this lawsuit on any Internet site or on
26         Facebook. If so. Who? Where? When?

27      10. Was anyone else present when you discussed this case with your lawyer? If yes. Who?

28   Plaintiff’s Request for Interrogatories       - !5 -             Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 10 of 23



        11. List all Social media account names, email addresses used during the dates of July 2016 -
1
            July 2018.
2
        12. List dates of when all Facebook accounts were created.
3
        13. Describe in detail any and all modeling or photo shoots you attended with Hayley Marie
4
            Robinson in the last five years.
5
        14. Describe in detail any and all names, emails and phone numbers to any persons to which
6
            you share Hayley Marie Robinson’s accusation about Oscar Lee Olive IV to in person
7           and online.

8       15. Describe in detail any and all Facebook conversations in which you talked about the
9           accusation of Oscar Lee Olive IV.

10      16. Describe in detail any and all names of people you spoke to about Oscar Lee Olive IV in
            regards to him or his business.
11
12      17. Describe in detail any and all Facebook postings and videos regarding Olive (also known
            on Facebook as Lee Richardson) by Hayley Marie Robinson. Specifically provide: (1)
13          when the Facebook statement or video was posted (2) the content of the post in detail (3)
14          a copy of the complaint if still in existence (4) Names of any private Facebook groups
            you were a member of where you saw postings about Olive.
15
16      18. Describe in detail the allowing of your Facebook profile to Hayley Marie Robinson on
            July 13, 2016 for all Facebook postings and videos regarding Olive (also known on
17          Facebook as Lee Richardson). Specifically provide: (1) when the Facebook statement or
18          video was posted (2) the content of the post in detail (3) a copy of the complaint if still in
            existence (4) Names of any private Facebook groups you were a member of where you or
19          Ms. Robinson posted about Oscar Lee Olive IV.
20
        19. Describe in detail any and all Facebook conversations you had with anyone regarding
21          Oscar Lee Olive IV (also known on Facebook as Lee Richardson). Specifically provide:
22          (1) when the Facebook message was made (2) the content of the messages in detail (3) a
            copy of the messages.
23
        20. Describe in detail any and all text message conversations you had with anyone regarding
24
            Oscar Lee Olive IV (also known on Facebook as Lee Richardson). Specifically provide:
25          (1) when the text message was made (2) the content of the messages in detail (3) a copy
            of the messages.
26

27
28   Plaintiff’s Request for Interrogatories       - !6 -              Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 11 of 23



        21. Describe in detail any and all phone call conversations you had with anyone regarding
1
            Oscar Lee Olive IV (also known on Facebook as Lee Richardson). Specifically provide:
2           (1) when the phone call was made (2) the content of the messages in detail (3) a copy of
            the messages.
3
4       22. Describe in detail the NCIS statements or phone calls you gave between July 2016-July
            2018 when you claimed witness to Oscar Lee Olive, IV committing the serious offense of
5           sexual assault on July, 3 2016.
6
        23. Describe in detail the NCIS statement you gave to NCIS agent Jerime Thurston on Oct. 7,
7           2016 when you claimed Oscar Lee Olive, IV committed the serious offense of sexual
8           assault on July, 3 2016.

9       24. Describe in detail the Facebook post “She will continue making new profiles until Lee
            Richardson is shut down” made on your “Justus Keppel” Facebook timeline about Oscar
10
            Lee Olive IV (aka Lee Richardson) on July 14. 2016.
11
        25. Describe in detail the NCIS statement you gave to NCIS agent Jerime Thurston on Oct. 7,
12          2016 when you claimed Oscar Lee Olive, IV committed the offense of sexual assault on
13          July, 3 2016 to Kiersten Klag.

14

15
16

17   Dated: January 25, 2019                                Respectfully submitted,

18

19
20

21
22                                                By:     _______________________________

23                                                        Oscar Lee Olive, IV

24                                                        Plaintiff, In Pro Per

25                                                        Oscar.L.Olive@gmail.com

26                                                        (850) 319-9023

27
28   Plaintiff’s Request for Interrogatories     - !7 -              Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 12 of 23




1
2

3
4

5
6

7                                                                              Hon. Brian A Tsuchida
8

9                                 UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11                                             AT SEATTLE
12                                          )
13   OSCAR LEE OLIVE, IV., an individual    )    Docket No. 2:18-cv-00862-BAT
                                            )
14                  Plaintiff,              )
15          vs.                             )
                                            )
16   HAYLEY MARIE ROBINSON, an              )
     individual,
17                                          )
             and                            )
18
                                            )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                         )
                                            )
20
                                            )
21                  Defendants.             )
                                            )
22
                                            )
23                                          )
24      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
                                     FROM DEFENDANT
25
26   Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Oscar Olive (“Mr. Olive”)
     hereby serve this First Set of Requests for production of documents on Defendant Justus Kepel
27
28   Plaintiff’s Request for Documents             - !1 -            Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 13 of 23



     (“Mr. Kepel”). Mr. Kepel is hereby requested to provide documents under oath no later than 30
1
     days from the date of service hereof.
2
                                             DEFINITIONS
3
4       A. “Plaintiffs” means the named plaintiff Oscar Lee Olive, IV.

5       B. The term “Profile(s)” means any online account that requires a email address to create
6          and log into.

7       C. Document” is used in the broadest sense consistent with the definition set forth in Fed. R.
8          Civ. P. 34(a). The term “document” includes, without limitation, physical objects and
           things, such as research and development samples, prototype devices, production samples
9          and the like, as well as hard copies and electronic copies of computer production
           software, computer files and electronic mail (email). A draft, translation or non-identical
10
           copy is a separate document within the meaning of this term.
11
        D. “Communication” means any transmission, exchange or making known of information or
12
           thoughts by oral, written, electronic, pictorial or other means, including, but not limited
13         to, personal conversations, conferences, telephone conversations, memoranda,
           correspondence, voice mail, email, handwritten or typed notes, reports, and publications,
14         and shall include any means of conveying a message from one or more persons to one or
15         more persons, and shall be given the broadest possible interpretation.

16      E. “Person” means any natural person, as well as any organization or entity. including but
           not limited to corporations, associations, partnerships, limited liability companies, joint
17
           ventures, firms, organizations, or governmental agencies or bodies.
18
        F. “Evidencing,” or “referring,” or “relating” means consisting of, embodying,
19
           summarizing, describing, mentioning, or in any way pertaining to.
20
        G. “And” and “or” shall be construed both disjunctively and conjunctively so as to bring
21         within the scope of each of these requests any information that otherwise might be
22         construed to be outside the scope of any request.

23      H. “All” or “any” means “any and all.
24
        I. To “describe in detail” means to provide with respect to any act, occurrence. transaction,
25         event, statement, communication, or conduct (hereinafter collectively “act”) all facts
           concerning any such act, including but not limited to a description of each act, the date
26
           and the location of the act, and the names and addresses of all persons involved.
27
28   Plaintiff’s Request for Documents             - !2 -             Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 14 of 23



        J. As used herein, “identify,” “identity,” or “identification,” when used in reference to:
1
2              1. A natural person, means to state that person’s full name, home and
                  business address, home and business telephone numbers, and present or last
3                 known position or business affiliation;
4              2. A firm, partnership, corporation, or any other person other than a natural person,
                  means to describe the type of such entity, a corporation, partnership, etc, and the
5                 entity’s full name, address, principal place of business, and telephone number;
6              3. A place, means to state to the fullest extent possible the street address, city, and
                  state where the place is located; or
7              4. A document, means to state the date, author, addressee, number of pages, and type
                  of document, e, g., letter, memorandum, telegram, contract, etc. If any document
8
                  was, but no longer is, in your possession, custody, or control, state what
9                 disposition was made of the document and the reason for such disposition.

10                                          INSTRUCTIONS
11
        A. You are required to make a diligent search of your records and of other papers and
12         materials in your possession, custody, or control or otherwise available to you or your
13         representatives, including your attorneys, accountants, and real estate brokers, to satisfy
           your obligation to respond fully and completely to these interrogatories.
14
        B. In the event you claim any form of privilege as to any interrogatory, or claim that
15
           disclosure of any information called for in response to these interrogatories would reveal
16         a trade secret or other form of information that you claim merits protection under the law
           other than privilege, you are requested to identify the statement, document,
17         communication, or information by its date, all author(s), all recipient(s), and all other
18         persons who have knowledge of the privileged or protected information, document or
           subject matter, and the general nature of the information, document or subject matter
19         without disclosing any claimed privileged or protected information, and the nature of the
20         privilege or protection claimed. You are further requested to state whether you will permit
           in camera inspection by the Court to determine the validity and appropriateness of such
21         claim of privilege or protection.
22
        C. In the event you claim any burden or oppression as to any information called for by any
23         interrogatory, state the reason for such claim, the number of files and/or the documents
           that need to be searched to respond, their location, the time claimed by you to be required
24
           to respond to the interrogatory, and the cost (in dollars) of same.
25
        D. These interrogatories are continuing in nature, and you are therefore required to file
26         supplemental answers if you obtain further or different information requested herein that
27
28   Plaintiff’s Request for Documents             - !3 -             Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 15 of 23



           was not available, known, or otherwise furnished at the time your answers to these
1
           interrogatories were served.
2
        E. In each of your responses to these interrogatories, you are requested to provide all
3          information within your possession, custody, or control. In the event that you provide
4          only a portion of the information called for by any particular interrogatory, please state
           the reason(s) for your inability or refusal to provide the remainder of the information
5          requested.
6
        F. If, in responding to these interrogatories, Defendant elects to avail itself of the procedure
7          authorized by Federal Rule of Civil Procedure 33, Plaintiff requests that for each
           interrogatory so answered, Defendant specify the particular document or documents by
8
           production number from which the answer may be derived or ascertained.
9
        G. If Defendant does not answer any interrogatory in full, please state the precise reason for
10         failing to do so. If a legal objection is made, please set forth the specific nature of the
11         grounds for that objection.

12      H. If only a portion of any interrogatory will not be answered, please provide a complete
13         answer to the remaining portion of the interrogatory and state the reasons or grounds for
           Defendant’s inability or refusal to complete the answer. If an interrogatory can be
14         answered only in part on the basis of information available at the time of the response,
           please provide an answer on the basis of that information, indicate that Defendant’s
15
           answer is so limited and provide a further response when further information becomes
16         available.

17      I. If Defendant learns at any time that any response to any of these interrogatories is
18         incomplete or incorrect, Plaintiffs request that Defendant immediately serve amended
           responses that are complete and correct pursuant to Rule 33 of the Federal Rules of Civil
19         Procedure.
20
        J. If Defendant finds the meaning of any term in these interrogatories unclear, Defendant
21         shall assume a reasonable meaning, state what the assumed meaning is and respond to the
           interrogatory according to the assumed meaning.
22

23
                                       DOCUMENT REQUESTS
24

25         Plaintiffs request that the following documents be produced for inspection and copying:
26
        1. All documents identified in, or relied upon to prepare, your responses to Plaintiffs First
27         Set of Interrogatories to defendant.
28   Plaintiff’s Request for Documents             - !4 -              Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 16 of 23



        2. All documents evidencing, relating or referring to any messages with anyone on
1
           Facebook Messenger regarding Oscar Lee Olive IV (aka Lee Richardson).
2
        3. All documents evidencing, relating or referring to any text messages with anyone
3          regarding Oscar Lee Olive IV (aka Lee Richardson).
4
        4. All documents evidencing, relating or referring to any phone calls with anyone regarding
5          Oscar Lee Olive IV (aka Lee Richardson).
6
        5. All documents evidencing, relating or referring to any Emails with anyone regarding
7          Oscar Lee Olive IV (aka Lee Richardson).

8       6. All documents evidencing, relating or referring to any postings and videos on your or
9          Hayley Robinson’s Facebook regarding Oscar Lee Olive IV (aka Lee Richardson).

10      7. All documents evidencing, relating or referring to the interview with NCIS on Oct. 7,
           2016 regarding Oscar Lee Olive IV (aka Lee Richardson).
11
12      8. All documents evidencing, relating or referring to Lt. William Bateman, Capt. Anson
           Howard and 1st Lt. Shannon Hillery regarding the accusation of sexual assault by Oscar
13         Lee Olive IV (aka Lee Richardson).
14

15
16   Dated: January 25, 2019                                Respectfully submitted,

17
18

19
20

21                                               By:      _______________________________

22                                                        Oscar Lee Olive, IV

23                                                        Plaintiff, In Pro Per

24                                                        Oscar.L.Olive@gmail.com

25                                                        (850) 319-9023

26

27
28   Plaintiff’s Request for Documents           - !5 -              Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 17 of 23




1
2

3
4

5
6

7                                                                              Hon. Brian A Tsuchida
8

9                                 UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
11                                             AT SEATTLE
12                                         )
13   OSCAR LEE OLIVE, IV., an individual   )  Docket No. 2:18-cv-00862-BAT
                                           )
14                  Plaintiff,             )
15          vs.                            )
                                           )
16   HAYLEY MARIE ROBINSON, an             )
     individual,
17                                         )
             and                           )
18
                                           )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                        )
                                           )
20
                                           )
21                  Defendants.            )
                                           )
22
                                           )
23                                         )
24     PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS FROM DEFENDANT

25   Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Plaintiff Oscar Olive (“Mr. Olive”)
26   hereby serve this First Set of Requests for admission on Defendant Justus Kepel (“Mr. Kepel”).

27
28   Plaintiff’s Request for Admissions            - !1 -            Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 18 of 23



     Mr. Kepel is hereby requested to answer these admissions in writing under oath no later than 30
1
     days from the date of service hereof.
2
                                             DEFINITIONS
3
4       A. “Plaintiffs” means the named plaintiff Oscar Lee Olive IV.

5       B. The term “Profile(s)” means any online account that requires a email address to create
6          and log into.

7       C. Document” is used in the broadest sense consistent with the definition set forth in Fed. R.
8          Civ. P. 34(a). The term “document” includes, without limitation, physical objects and
           things, such as research and development samples, prototype devices, production samples
9          and the like, as well as hard copies and electronic copies of computer production
           software, computer files and electronic mail (email). A draft, translation or non-identical
10
           copy is a separate document within the meaning of this term.
11
        D. “Communication” means any transmission, exchange or making known of information or
12
           thoughts by oral, written, electronic, pictorial or other means, including, but not limited
13         to, personal conversations, conferences, telephone conversations, memoranda,
           correspondence, voice mail, email, handwritten or typed notes, reports, and publications,
14         and shall include any means of conveying a message from one or more persons to one or
15         more persons, and shall be given the broadest possible interpretation.

16      E. “Person” means any natural person, as well as any organization or entity. including but
           not limited to corporations, associations, partnerships, limited liability companies, joint
17
           ventures, firms, organizations, or governmental agencies or bodies.
18
        F. “Evidencing,” or “referring,” or “relating” means consisting of, embodying,
19
           summarizing, describing, mentioning, or in any way pertaining to.
20
        G. “And” and “or” shall be construed both disjunctively and conjunctively so as to bring
21         within the scope of each of these requests any information that otherwise might be
22         construed to be outside the scope of any request.

23      H. “All” or “any” means “any and all.
24
        I. To “describe in detail” means to provide with respect to any act, occurrence. transaction,
25         event, statement, communication, or conduct (hereinafter collectively “act”) all facts
           concerning any such act, including but not limited to a description of each act, the date
26
           and the location of the act, and the names and addresses of all persons involved.
27
28   Plaintiff’s Request for Admissions             - !2 -             Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 19 of 23



        J. As used herein, “identify,” “identity,” or “identification,” when used in reference to:
1
2              1. A natural person, means to state that person’s full name, home and
                  business address, home and business telephone numbers, and present or last
3                 known position or business affiliation;
4              2. A firm, partnership, corporation, or any other person other than a natural person,
                  means to describe the type of such entity, a corporation, partnership, etc, and the
5                 entity’s full name, address, principal place of business, and telephone number;
6              3. A place, means to state to the fullest extent possible the street address, city, and
                  state where the place is located; or
7              4. A document, means to state the date, author, addressee, number of pages, and type
                  of document, e, g., letter, memorandum, telegram, contract, etc. If any document
8
                  was, but no longer is, in your possession, custody, or control, state what
9                 disposition was made of the document and the reason for such disposition.

10                                          INSTRUCTIONS
11
        A. You are required to make a diligent search of your records and of other papers and
12         materials in your possession, custody, or control or otherwise available to you or your
13         representatives, including your attorneys, accountants, and real estate brokers, to satisfy
           your obligation to respond fully and completely to these interrogatories.
14
        B. In the event you claim any form of privilege as to any interrogatory, or claim that
15
           disclosure of any information called for in response to these interrogatories would reveal
16         a trade secret or other form of information that you claim merits protection under the law
           other than privilege, you are requested to identify the statement, document,
17         communication, or information by its date, all author(s), all recipient(s), and all other
18         persons who have knowledge of the privileged or protected information, document or
           subject matter, and the general nature of the information, document or subject matter
19         without disclosing any claimed privileged or protected information, and the nature of the
20         privilege or protection claimed. You are further requested to state whether you will permit
           in camera inspection by the Court to determine the validity and appropriateness of such
21         claim of privilege or protection.
22
        C. In the event you claim any burden or oppression as to any information called for by any
23         interrogatory, state the reason for such claim, the number of files and/or the documents
           that need to be searched to respond, their location, the time claimed by you to be required
24
           to respond to the interrogatory, and the cost (in dollars) of same.
25
        D. These interrogatories are continuing in nature, and you are therefore required to file
26         supplemental answers if you obtain further or different information requested herein that
27
28   Plaintiff’s Request for Admissions            - !3 -             Oscar Olive (Plaintiff) Parties
                                                                      101 N. Ocean Drive Suite 132
                                                                      Hollywood, FL 33019
                                                                      850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 20 of 23



           was not available, known, or otherwise furnished at the time your answers to these
1
           interrogatories were served.
2
        E. In each of your responses to these interrogatories, you are requested to provide all
3          information within your possession, custody, or control. In the event that you provide
4          only a portion of the information called for by any particular interrogatory, please state
           the reason(s) for your inability or refusal to provide the remainder of the information
5          requested.
6
        F. If, in responding to these interrogatories, Defendant elects to avail itself of the procedure
7          authorized by Federal Rule of Civil Procedure 33, Plaintiff requests that for each
           interrogatory so answered, Defendant specify the particular document or documents by
8
           production number from which the answer may be derived or ascertained.
9
        G. If Defendant does not answer any interrogatory in full, please state the precise reason for
10         failing to do so. If a legal objection is made, please set forth the specific nature of the
11         grounds for that objection.

12      H. If only a portion of any interrogatory will not be answered, please provide a complete
13         answer to the remaining portion of the interrogatory and state the reasons or grounds for
           Defendant’s inability or refusal to complete the answer. If an interrogatory can be
14         answered only in part on the basis of information available at the time of the response,
           please provide an answer on the basis of that information, indicate that Defendant’s
15
           answer is so limited and provide a further response when further information becomes
16         available.

17      I. If Defendant learns at any time that any response to any of these interrogatories is
18         incomplete or incorrect, Plaintiffs request that Defendant immediately serve amended
           responses that are complete and correct pursuant to Rule 33 of the Federal Rules of Civil
19         Procedure.
20
        J. If Defendant finds the meaning of any term in these interrogatories unclear, Defendant
21         shall assume a reasonable meaning, state what the assumed meaning is and respond to the
           interrogatory according to the assumed meaning.
22

23
                                              ADMISSIONS
24

25      1. Admit that on Facebook.com you had a profile under the name Justus Keppel.

26      2. Admit that on July 13, 2016 you allowed Hayley Marie Robinson to use your
27         Facebook.com profile to share a live video where she claims NCIS took Oscar Lee Olive

28   Plaintiff’s Request for Admissions             - !4 -             Oscar Olive (Plaintiff) Parties
                                                                       101 N. Ocean Drive Suite 132
                                                                       Hollywood, FL 33019
                                                                       850-319-9023
     Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 21 of 23



           IV’s (also known on Facebook as Lee Richardson) property from him at his home and
1
           that he was under investigation by Military and Civilian authorities for Sexual Assault
2          and Assault.
3       3. Admit that on Oct. 7, 2016 you gave a video recorded statement to NCIS agents in
4          Washington State in regards to eye witnessing Oscar Lee Olive IV (also known on
           Facebook as Lee Richardson) sexually assaulting Kierstin Klag.
5
6       4. Admit that in the video recorded statement to NCIS you admitted to being intoxicated
           during the witnessing of this alleged sexual assault.
7
        5. Admit that in the video recorded statement to NCIS that you stated “It’s a little difficult to
8
           gauge how much drinking had occurred that night”.
9
        6. Admit that in the video recorded statement to NCIS that you stated “You and Hayley
10         were so intoxicated that neither one of you would have been able to drive the night of the
11         alleged sexual assault you witnessed”.

12

13
14

15   Dated: January 25, 2019                                   Respectfully submitted,

16

17
18

19
20                                                  By:      _______________________________

21                                                           Oscar Lee Olive, IV

22                                                           Plaintiff, In Pro Per

23                                                           Oscar.L.Olive@gmail.com

24                                                           (850) 319-9023

25
26

27
28   Plaintiff’s Request for Admissions             - !5 -               Oscar Olive (Plaintiff) Parties
                                                                         101 N. Ocean Drive Suite 132
                                                                         Hollywood, FL 33019
                                                                         850-319-9023
Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 22 of 23
                                                                  II
                                                                  i
                                                                  l


        EXHIBIT "B"                                               I
                                                                  I
                                                                  II'

                                                                  I
                                                                  I
                                                                  I
                                                                  I
Case 2:18-cv-00862-BAT Document 37 Filed 04/04/19 Page 23 of 23
